Exhibit 12.1 Ratio of Earnings to Fixed Charges (Dollars in thousands) Year Ended December 31, Income (Loss) from Continuing Operations $ 49,934 $ 19,273 $ 70,606 $ 62,375 $ ) Plus (Less): Income Taxes (Benefit) 4,694 2,669 4,962 9,270 ) Fixed Charges 23,432 29,570 37,562 32,744 42,823 Less: Capitalized Interest ) Earnings Before Fixed Charges 77,695 45,988 100,329 95,993 ) Fixed Charges: Interest Expense $ 22,314 $ 23,244 $ 23,821 $ 23,332 $ 36,946 Capitalized Interest 365 5,524 12,801 8,396 4,955 Estimated Portion of Rental Expense Equivalent to Interest 753 802 940 1,016 923 Total Fixed Charges 23,432 29,570 37,562 32,744 42,824 Ratio of Earnings to Fixed Charges 3.32 1.56 2.67 2.93 N/A N/A – The ratio is less than 1.0. A deficiency of $225.8 million exists for the year ended December 31, 2015. The calculation of earnings includes $72.6 million of non-cash depreciation and amortization expense and $152.1 million of impairment charges.
